Jenkins, P. J.
(After stating the foregoing facts.) In support of the doctrine announced in division 2 of the syllabus, wherein it is-held that the company is not relieved from all duty owing to tenants other than such as the agent of the company reports to, by reason of the fact that the application for gas had been in fact signed by the landlord, when it further appears that, under the *454circumstances set forth in the syllabus, the agent and employee of the company in no wise notifies or reports to the landlord, we desire to quote a portion of what was said in the opinion in the case of Skogland v. St. Paul Gas Light Co., 89 Minn. 1 (93 N. W. 668), cited in the syllabus: “If, when summoned, respondent’s representative had gone to the house, and merely stated to the landlady that he had come to make repairs, without telling her the gas would be turned off, then, under such circumstances, it may be conceded the company would be liable for damages; but, if he notified the person in charge of the house that the gas would be turned off, in our opinion respondent did all that could be reasonably required, and, if Mrs. Lapham failed to properly notify her boarders, or to personally turn out all the lights in the various rooms, then the responsibility cannot be placed on the gas company. It would be an unreasonable demand to require the company to go through the house and look at each jet to see that it was properly turned off, or to notify all the occupants to that effect. The landlady was the representative of the members of her household, and it was with her that the company transacted its business. It was called by her to correct the fault, and she would naturally be the person to notify it what was to be done. It is claimed that the evidence is not conclusive as to the fact of her being informed the gas would be turned off, but it seems to us there can be no dispute on that point, for, while the evidence does not disclose that she was notified in express words, it does show that she came in response to the call for her, and, as the result of her conversation with the company’s employee, immediately went through the house, and, with the assistance of one of the boarders, turned off the gas, from which it appears she understood that it would be turned off in the basement, and that she had been so notified by the workman.”

Judgment affirmed.

Stephens and Bell, JJ., concur.